DETAILED ACTION

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a fabric in which collagen fiber bundles form a reticular structure.
Group II, claim(s) 7-10, drawn to a fabric formed by collagen fiber bundle yarns.
Group III, claim(s) 11, drawn to a leather product made from fabric using collagen fiber bundles forming a reticular structure as claimed in claim 1.
Group IV, claim(s) 12, drawn to the leather product made from the fabric formed by collagen fiber bundle yarn as claimed in claim 7.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of a fabric formed by collagen fiber bundle yarns comprising a base yarn braided layer and a base yarn in the base yarn braided layer being sheathed with collagen fiber bundle yarns, and the collagen fiber bundle yarns protruding from a surface of the base yarn braided layer, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sasase (US 2017/0362750) in view of Liwen (CN 101235579)1.
Sasase teaches a skin material comprising a loop pile fabric including polyester fibers used as a base material (paragraph [0045]). Other fibers other than polyester fibers may be used (paragraph [0056]). The loop pile fabric has the structure of a knitted fabric (paragraph [0052]).
Sasase is silent as to the polyester base fibers being sheathed in collagen fiber bundle yarns.
Liwen teaches a fabric composed of 1 to 99% by weight collagen fiber bundles, 0 to 99% by weight of other textile staple fibers, and 1 to 20% by weight of inter-fibrous material (paragraph [0014]). The collagen fiber bundles and their branches are interlaced and interwoven, crisscrossing each other to form a three-dimensional net-like weaving structure (paragraph [0014]). The other textile staple fibers are located in the skeleton of the three-dimensional net-like weaving structure (paragraph [0014]). This structure forms a tissue structure similar to that in original animal leather (paragraph [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the skin material of Sasase to include collagen sheathing) the polyester base fibers in order to provide a skin that is closer to that of original animal leather.
With respect to the base yarn layer being a “braided” yarn layer, the structure of a braided yarn layer is unclear. For example, it is unclear whether the yarn is braided and then formed into a further structure for the base layer, or whether the base layer constitutes solely a braided yarn. Paragraph [0030] of the instant specification states that the base yarn braided layer is a knitted or woven knitted layer. Therefore, the knitted layer of Sasase is interpreted as meeting the limitation “base yarn braided layer”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Machine translation used as reference